Case 1:20-cv-00887-CFC-JLH Document 28 Filed 11/17/20 Page 1 of 5 PageID #: 4775




                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF DELAWARE

 VICTAULIC COMPANY,
               Plaintiff,
                                              Civil Action No. 1:20-cv-00887-CFC
          v.
 ANVIL INTERNATIONAL, LLC,                    JURY TRIAL DEMANDED
               Defendant.

 ANVIL INTERNATIONAL, LLC,
               Counterclaim-Plaintiff,
          v.
 VICTAULIC COMPANY,
               Counterclaim-Defendant.


       DEFENDANT’S MOTION TO STAY PENDING DEFENDANT’S
      ANTICIPATED MOTION FOR JUDGMENT ON THE PLEADINGS
               TO ENFORCE PREVIOUS SETTLEMENT

          Defendant Anvil International, LLC hereby submits this motion and

 respectfully requests that all case deadlines and discovery, including the entry of a

 scheduling order, be stayed with the exception of (i) briefing on and resolution of

 any motion by Plaintiff in response to Defendant’s First Amended Counterclaims

 (D.I. 22); (ii) Plaintiff’s Answer to Defendant’s First Amended Counterclaims,

 which will close the pleadings;1 and (iii) briefing on and resolution of Defendant’s


 1
   See Fed. R. Civ. P. 12(c) (“After the pleadings are closed—but early enough not to
 delay trial—a party may move for judgment on the pleadings.”) (Emphasis added.)

                                          1
 12340767/1
Case 1:20-cv-00887-CFC-JLH Document 28 Filed 11/17/20 Page 2 of 5 PageID #: 4776




 Motion for Judgment on the Pleadings (including any discovery relating to such

 motion should the Court treat it under Rule 12(d) as a motion for summary judgment

 pursuant to Rule 56).

          The grounds for this motion are fully set forth in Defendant’s opening brief.



 Dated: November 17, 2020                 Respectfully submitted,


                                          MORRIS JAMES, LLP

                                          By: /s/ Kenneth L. Dorsney
                                          Kenneth L. Dorsney (#3726)
                                          Courtland S. Hitch (#6720)
                                          500 Delaware Ave., Suite 1500
                                          Wilmington, DE 19801-1494
                                          (302) 888-6855
                                          kdorsney@morrisjames.com
                                          chitch@morrisjames.com

                                          TAYLOR ENGLISH DUMA, LLP
                                          Todd E. Jones (pro hac vice)
                                          Jeffrey R. Kuester (pro hac vice)
                                          Coby S. Nixon (pro hac vice)
                                          Seth K. Trimble (pro hac vice)
                                          1600 Parkwood Circle, Suite 200
                                          Atlanta, GA 30339
                                          tjones@taylorenglish.com
                                          jkuester@taylorenglish.com
                                          cnixon@taylorenglish.com
                                          strimble@taylorenglish.com
                                          (770) 434-6868

                                          Attorneys for Defendant and
                                          Counterclaim-Plaintiff
                                          Anvil International, LLC
                                             2
 12340767/1
Case 1:20-cv-00887-CFC-JLH Document 28 Filed 11/17/20 Page 3 of 5 PageID #: 4777




 CERTIFICATION PURSUANT TO D. DEL. LOCAL RULE 7.1.1

          Pursuant to D. Del. Local Rule 7.1.1, counsel for Defendant have made

 reasonable efforts to reach agreement with counsel for Plaintiff on the matters

 provided in this motion. Plaintiff remains opposed to Defendant’s motion.



 Dated: November 17, 2020              Respectfully submitted,


                                       MORRIS JAMES, LLP

                                       By: /s/ Kenneth L. Dorsney
                                       Kenneth L. Dorsney (#3726)
                                       Courtland S. Hitch (#6720)
                                       500 Delaware Ave., Suite 1500
                                       Wilmington, DE 19801-1494
                                       (302) 888-6855
                                       kdorsney@morrisjames.com
                                       chitch@morrisjames.com


                                       Attorneys for Defendant and
                                       Counterclaim-Plaintiff
                                       Anvil International, LLC




                                         3
 12340767/1
Case 1:20-cv-00887-CFC-JLH Document 28 Filed 11/17/20 Page 4 of 5 PageID #: 4778




                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF DELAWARE

 VICTAULIC COMPANY,
                Plaintiff,
                                                Civil Action No. 1:20-cv-00887-CFC
          v.
 ANVIL INTERNATIONAL, LLC,                      JURY TRIAL DEMANDED
                Defendant.

 ANVIL INTERNATIONAL, LLC,
                Counterclaim-Plaintiff,
          v.
 VICTAULIC COMPANY,
                Counterclaim-Defendant.


                               [PROPOSED] ORDER

          Before the Court is Defendant’s Motion to Stay Pending Defendant’s

 Anticipated Motion for Judgment on the Pleadings to Enforce Previous Settlement

 (the “Motion”). After having considered the Motion, Defendant’s brief in support,

 any opposition thereto, the record in this case, and the applicable law, the Court is of

 the opinion that the Motion should be, and therefore is, GRANTED.

          IT IS ORDERED that all case deadlines and discovery, including the entry of

 a scheduling order and Defendant’s objections and responses to Plaintiff’s pending

 interrogatories and requests for production, are stayed with the exception of (i)

 briefing on and resolution of any motion by Plaintiff in response to Defendant’s First

                                            4
 12340767/1
Case 1:20-cv-00887-CFC-JLH Document 28 Filed 11/17/20 Page 5 of 5 PageID #: 4779




 Amended Counterclaims (D.I. 22); (ii) Plaintiff’s Answer to Defendant’s First

 Amended Counterclaims; and (iii) briefing on and resolution of Defendant’s

 anticipated Motion for Judgment on the Pleadings (including any discovery relating

 to such motion should the Court treat it under Rule 12(d) as a motion for summary

 judgment pursuant to Rule 56).




          IT IS SO ORDERED, this ____ day of ____________________, 2020.




                                          Hon. Colm F. Connolly
                                          United States District Judge




                                         5
 12340767/1
